—In an action to recover damages for personal injuries, the City of Yonkers, the City of Yonkers Police Department, Andrew Lane, and Clifton Brengel appeal from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated March 31, 1992, as granted that branch of the plaintiff’s motion which was for an award of attorney’s fees and costs based on the appellants’ frivolous conduct.
Ordered that the order is affirmed insofar as appealed from, with costs.
*678The Supreme Court did not improvidently exercise its discretion in imposing costs and attorney’s fees on the appellants herein, where the appellants had repeatedly engaged in "obstructionist” tactics designed to harass the plaintiff and delay her case (see, 22 NYCRR 130-1.1 [c] [2]). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.